7/22/2022 Interview Summary
	Applicant’s Representative discussed the claim limitations related to “the environmental space”, as noted in the attached interview agenda.
	It was reasoned generally that the lateral facing windows in the current invention are related to the limitations in question and that when referencing a continuous environmental space in the claims, the intent is for that space to be in the lateral direction.
	The panel pointed out that claiming relative to an unclaimed element or “space” created a clarity issue and it was suggested that the claimed structures be recited relative to the other structures of the bow.  It was further noted that the lateral window that the claim intends to be part of the arrow receiving space appears to be a misnomer as the arrow does not actually extend at any time through the window.
	As to Suski, it was reasoned that there are no such lateral windows, while true, the panel indicated that, as claimed currently, the environmental space can include areas in front of and to the rear of the bow.
	As to Frederickson, it was reasoned that the lateral riser windows on either side the arrow receiving space are obstructed by posts and mounts.  The panel indicated that those structures do not prevent the remaining open window to meet the “continuous” limitation.
	No specific claim language was agreed upon to overcome the discussed issues.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey R. Jastrzab/
Jeffrey R. Jastrzab
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:   /GKD/ 
		Glenn K. Dawson
		Reexamination Specialist, Art Unit 3993

/GAS/
Gay Ann Spahn
Supervisory Patent Examiner, Art Unit 3993